Case 1:03-cr-00354-NLH Document 646 Filed 11/04/20 Page 1 of 6 PageID: 3106



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY



______________________________
                              :
UNITED STATES OF AMERICA      :
                              :         Crim. No. 03-354-03 (NLH)
     v.                       :
                              :
REGINALD WOOTEN               :         OPINION
                Defendant     :
______________________________:


APPEARANCES:

OFFICE OF THE FEDERAL PUBLIC DEFENDER
By: Richard Coughlin, Assistant Federal Public Defender
800 Cooper Street, Suite 302
Camden, New Jersey 08102

     On behalf of Defendant Reginald Wooten

OFFICE OF THE UNITED STATES ATTORNEY
By: Jeffrey B. Bender, Assistant United States Attorney
401 Market Street, 4th Floor
Camden, New Jersey 08102

     On behalf of the United States of America



HILLMAN, United States District Judge

     This matter comes before this Court upon Defendant Reginald

Wooten’s Motion to Purge his April 27, 2004 Civil Contempt [Dkt.

No. 644].   Defendant requests that his civil contempt be purged

retroactively to 2015 so that he may commence serving the

balance of his 151-month sentence.       The Government supports
Case 1:03-cr-00354-NLH Document 646 Filed 11/04/20 Page 2 of 6 PageID: 3107



Defendant’s request. For the reasons stated below, Defendant’s

request will be granted.

  I.     FACTUAL AND PROCEDURAL BACKGROUND

       On May 6, 2003, Defendant Wooten and several co-defendants

were indicted by a grand jury.      Defendant Wooten was charged

with one count of conspiracy to defraud the United States, in

violation of 18 U.S.C. § 371, and three counts of manufacturing

fictitious obligations with intent to defraud, in violation of

18 U.S.C. § 541(a). [Dkt. No. 1]         On July 2, 2004, Defendant

Wooten and his co-defendants were convicted of all charges after

a month-long jury trial before the late Honorable Jerome B.

Simandle, U.S.D.J. [Dkt. No. 290]         On October 29, 2004,

Defendant was sentenced to a 151-month term of imprisonment.

[Dkt. No. 390]    Defendant’s conviction was later affirmed by the

Third Circuit. See United States v. Harris et al, No. 04-4190

(3d Cir. March 3, 2008).

       During the course of pre-trial proceedings, on August 27,

2003, Judge Simandle issued an “Order Regarding Restrictions on

Filings and Other Communications,” enjoining Defendant Wooten

and his co-defendants from filing baseless liens against

judicial officers, employees of the United States Attorney’s

Office, and other individuals associated with the case. [Dkt.

No. 107]    Despite this Order, however, Defendant and four of his

co-defendants continued to file such documents.          On March 26,

                                     2
Case 1:03-cr-00354-NLH Document 646 Filed 11/04/20 Page 3 of 6 PageID: 3108



2004, the Court issued an Order to Show Cause why these

defendants should not be found in contempt of the Court’s Order.

[Dkt. No. 167]   After a hearing on the matter, on April 22,

2004, the Court found Defendant Wooten and four others in civil

contempt of the Court’s Order. [Dkt. No. 192-193]          The Court

determined that each defendant would be incarcerated until such

time as he purged his contempt by acknowledging and affirming

under penalty of perjury, in writing, that the filings in

question were null and void and that he would not participate in

such filings going forward. [Id.]        The purge provision was later

amended to allow a defendant to end contempt by demonstrating

compliance if he “affirmatively ceased sending out new

documents.” See United States v. Harris, 582 F.3d 512, 519 (3d

Cir. 2009).   This sanction would go into effect for a defendant

as of April 27, 2004, if he had not purged his contempt as

directed by that time. [Dkt. No. 192-193]        Defendant Wooten did

not do so, and thus has been incarcerated under the Court’s

civil contempt Order since that date.        He has remained under the

custody of the United States Marshal and has not accumulated

credit toward the 151-month sentence imposed on October 29,

2004.

     Each of Defendant Wooten’s similarly situated co-defendants

has purged his contempt in the years since the Court’s Order

went into effect.    Most recently, in 2017 Defendant Harris

                                     3
    Case 1:03-cr-00354-NLH Document 646 Filed 11/04/20 Page 4 of 6 PageID: 3109



purged his contempt by demonstrating that he had “affirmatively

ceased sending out new documents,” per the amended purge

provision of the Court’s Order. [Dkt. No. 627-628]

        On November 8, 2019, this case was reassigned to this Court

following the passing of Judge Simandle. [Dkt. No. 638]               On

February 12, 2020, the United States Attorney’s Office filed a

letter requesting that the Court assign counsel for the limited

purpose of assisting Defendant in purging his civil contempt. 1

[Dkt. No. 640]        On February 21, 2020, the Court issued an Order

appointing the Federal Public Defender as counsel for this

limited purpose. [Dkt. No. 641]              On July 8, 2020, Defendant

Wooten filed the instant Motion. [Dkt. No 644]              On July 10,

2020, the Government filed a response supporting the Motion.

[Dkt. No. 645]

     II.   ANALYSIS

        Counsel for Defendant and the Government are in agreement

on the facts and the law in this case.              Since his 2004

conviction, Defendant has been serving his period of

incarceration under the Court’s civil contempt Order, rather

than his criminal sentence.          In order to begin serving the

balance of that sentence, Defendant was required to either




1 Defendant had previously expressed a desire to have his
contempt purged in an April 19, 2016 pro se filing. [Dkt. No.
612]

                                         4
Case 1:03-cr-00354-NLH Document 646 Filed 11/04/20 Page 5 of 6 PageID: 3110



affirmatively disavow the offending conduct, or else discontinue

it for a period of time sufficient for the Court. See Harris,

582 F.3d at 519.    The parties agree that the last instance in

which Defendant filed a document precluded by Judge Simandle’s

August 27, 2003 Order and thus “offending conduct” under the

civil contempt Order was a filing made in the United States

Circuit Court for the District of Columbia on March 9, 2015.

       In 2017, the Court handled an equivalent situation with

Defendant Wooten’s co-defendant, William Harris.          In that

instance, the Court cited the Third Circuit’s decision in Harris

in determining that Harris had “exhibit[ed] a period of

inaction” sufficient to purge his civil contempt. [Dkt. No. 627-

628]    Because Harris’ last offending filing was made on June 1,

2012, nearly five years earlier, the Court concluded that his

civil contempt had been purged and that his criminal sentence

should be deemed to have begun as of that date. [Id.]

       The Court sees no reason that this situation should be

handled differently.     Defendant’s inaction with regard to

offensive filings since 2015 has demonstrated de facto

compliance with, and thus the successful coercive effect of, the

Court’s civil contempt Order.      Now that coercion is no longer

necessary, any further confinement would be considered punitive

and may not be imposed for civil contempt. See In re Grand Jury

Investigation (“Braun”), 600 F.2d 420, 423-25 (3d Cir. 1979)

                                     5
Case 1:03-cr-00354-NLH Document 646 Filed 11/04/20 Page 6 of 6 PageID: 3111



(“[W]hen the confinement has lost its coercive force it

essentially becomes punitive, and the contemnor must then be

released”); see also International Union v. Bagwell, 512 U.S.

821, 827-28 (holding that civil contempt is remedial, rather

than punitive, in nature).

  III. CONCLUSION

     For the reasons expressed herein, the Court finds that the

purpose of April 22, 2004 civil contempt Order has been

satisfied, and further finds that Defendant ceased to be in

contempt of the Court’s Order as of March 9, 2015, the day of

his last offensive filing.

     An Order consistent with this Opinion shall issue on this

date.



DATED: November 4, 2020

                                          s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     6
